                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                                                 UNITED STATES DISTRICT COURT
                                   9
                                                              NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     WILLIAM RAY BARTON,                            Case No. 19-00427 BLF (PR)
                                  12                   Petitioner,                      ORDER OF TRANSFER
Northern District of California
 United States District Court




                                  13             v.
                                  14
                                         PEOPLE OF THE STATE OF CA,
                                  15
                                                      Respondent.
                                  16

                                  17

                                  18
                                              Petitioner, a state prisoner at the California Men’s Colony State Prison in San Luis
                                  19
                                       Obispo, has filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254. (Docket
                                  20
                                       No. 1.) Petitioner indicates that he is challenging a sentence imposed in the “U.S. District
                                  21
                                       Court for the Central District of California,” and provides case number “2:18-cv-05863-
                                  22
                                       FMO-RAO.” (Id.)
                                  23
                                              The Court notes that Petitioner filed two previous habeas actions which were
                                  24
                                       transferred to the Central District. See Barton v. People State of CA, Case No. 18-01378
                                  25
                                       BLF (PR) (Docket No. 5); Barton v. Superior Court, Case No. 18-03964 BLF (PR)
                                  26
                                       (Docket No. 4). The case number Petitioner references in this action, “2:18-cv-05863,” is
                                  27
                                       the case number assigned by the Central District of California to the first of those
                                  28
                                       transferred habeas actions. See Barton v. People State of CA, Case No. 18-01378 BLF
                                       (PR), docket entry dated July 5, 2018. To the extent that Petitioner is attempting to appeal
                                   1

                                   2
                                       a habeas matter in the Central District, he must do so in that district court.
                                   3
                                                In the interest of justice, the Court orders this case be TRANSFERRED to the
                                   4
                                       United States District Court for the Western Division of the Central District of California.
                                   5
                                       See 28 U.S.C. § 1406(a).
                                   6
                                                The Clerk shall terminate all pending motions and transfer the entire file to the
                                   7
                                       Central District of California.
                                   8
                                                IT IS SO ORDERED.
                                   9
                                       Dated: _____________________
                                               February 11, 2019                               ________________________
                                  10                                                           BETH LABSON FREEMAN
                                                                                               United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Transfer
                                       P:\PRO-SE\BLF\HC.19\00427Barton_transfer(CD).docx

                                  26

                                  27

                                  28


                                                                                           2
